DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 10-12, 16-17, 23, 29, 32, 35, 38, 41, 46, 49-51, and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said circumferential headset" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, 10-12, 16-17, 23, 29, 32, 35, 38, 41, 46, 49-51, and 53 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 10-11, 16-17, 29, 35, 38, 49, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Mignolet et al., (US 20130282095; hereinafter Mignolet) in view of Campbell et al., (US 6077237; hereinafter Campbell).
Regarding claim 1, Mignolet (Figures 1-8) discloses a headset comprising: an elongate body member (headband) sufficiently long to encircle the head of a user ([0055]-[0058]), said elongate body member having a closed (fastened) state and a rest (unfastened) state; a closure mechanism (3, 9) associated with ends of said body member, said closure mechanism (3, 9) having an open (unfastened) state and a closed (fastened) state, wherein said body member is in said rest state when said closure mechanism (3, 9) is in said open state and said body member is in said closed state and forms said circumferential headset when said closure mechanism (3, 9) is in said closed state ([0059]-[0063]); and at least one posterior electrode (1), fixedly attached to said body member inwardly of said closure mechanism (3, 9) when said body member is in said rest state prior to initiating donning of said headset, said at least one posterior electrode (1) configured, when said headset is donned on a user's head, to be positioned against the skin of the head of said user, said at least one posterior electrode (1) electrically communicating with a processing unit (6), wherein said body member comprises at least one posterior member (rear part), said at least one posterior electrode (1) being fixedly attached to said at least one posterior member, said at least one posterior member terminating in a tapered end (as seen in Figure 6) to which is connected said closure mechanism, said tapered end tapering from a first portion having a first width to a second portion having a second width, smaller than said first width (as seen in Figure 6), said tapered end of said at least one posterior member and said closure mechanism (3, 9) being configured to plow between hair to access the scalp of said user during donning of said headset, such that when said headset is donned, said at least one posterior electrode is in direct physical contact with said scalp of said user 2wherein, a longitudinal axis of said tapered end is continuous to a longitudinal axis of said elongate body member ([0049]-[0066]).
Mignolet fails to disclose said at least one posterior member being at least semi-rigid, wherein said tapered end of said at least one posterior member and said closure mechanism are configured to plow between hair to access the scalp of said user during donning of said headset, such that when said headset is donned, said at least one posterior electrode is in direct physical contact with said scalp of said user2. However, Campbell (Figures 5-6) teaches a headset in which at least one posterior member (42) is at least semi-rigid, wherein the posterior member (42) and closure mechanism (30, 31) are configured to plow between hair to access the scalp of said user during donning of said headset (Col. 4, lines 27-56: the posterior member may be made of a plastic encased foam, which would provide a semi-rigidity to enable the posterior member and connected closure mechanism to plow between hair to access the scalp of said user during donning of said headset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet to include said at least one posterior member being at least semi-rigid, wherein said tapered end of said at least one posterior member and said closure mechanism are configured to plow between hair to access the scalp of said user during donning of said headset, such that when said headset is donned, said at least one posterior electrode is in direct physical contact with said scalp of said user, as taught by Campbell, because the modification would provide better access for the headset to be situated on the scalp of the user (Campbell; Col. 4, lines 27-56). Furthermore, with the better access provided by the Mignolet/Campbell combination, the modified device would provide said at least one posterior electrode in direct physical contact with said scalp of said user when said headset is donned,  2wherein, a longitudinal axis of said tapered end is continuous to a longitudinal axis of said elongate body member.
Regarding claim 2, Mignolet (Figures 1-8) further discloses that in said closed state said headset has a first length, and in said rest state said headset has a second length, said second length being shorter than said first length ([0049]-[0066]: the flexible material of the body member stretches as it is donned in use).
Regarding claim 6, Mignolet (Figures 1-8) further discloses said posterior electrode (1) being configured, when said headset is donned, to be disposed above at least one occipital nerve branch of said user ([0044]-[0066]: the electrode 1 is located to the side of the back of the head, which is above at least one occipital nerve branch of said user).
Regarding claim 10, Mignolet (Figures 1-8) further discloses said body member also comprising: an at least semi-rigid anterior member (front portion); and an interim member (side connecting portions of body member) disposed between said anterior member (front portion) and said at least one posterior member (back portion); wherein at least in said rest (unfastened) state of said headset, said anterior member (front portion) and said at least one posterior member (back portion) form a monolithic unit ([0044]-[0066]: a monolithic unit is formed when both front and rear parts are fastened).
Regarding claim 11, Mignolet (Figures 1-8) further discloses that in said closed state of said headset, said anterior member (front portion) and said at least one posterior member (back art) are vertically movable relative to one another ([0044]-[0066]).
Regarding claim 16, Mignolet/Campbell teaches the headset of claim 1, but Mignolet fails to teach at least one anterior electrode mounted on an inner surface of said anterior member. However, Campbell teaches a headset including at least one anterior electrode (24) mounted on an inner surface of an anterior member of a headset (Col. 4, lines 13-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet to include at least one anterior electrode mounted on an inner surface of said anterior member, as taught by Campbell, since this is just a duplication of the electrodes disclosed in Mignolet and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 17, Mignolet/Campbell teaches that said anterior electrode is configured, when said headset is donned, to be disposed above at least one of the supratrochlear nerves and the supraorbital nerves of said user (since the modified device would include the at least one anterior electrode in the anterior (front) member, it would be disposed above at least one of the supratrochlear nerves and the supraorbital nerves of said user).
Regarding claim 29, Mignolet (Figures 1-8) further discloses said at least one posterior electrode (1) comprising a stimulating electrode configured to deliver electrical stimulation to a skin surface of the head of said user ([0049]-[0066]).
Regarding claim 35, Mignolet (Figures 1-8) further discloses that at least one of said at least one electrode (1) comprises a side electrode fixedly attached to an inner surface of said body member; said side electrode configured to be disposed, when said headset is donned, above at least one of the zygomaticotemporal nerve and the auriculotemporal nerve of said user or above the temple of said user and anterior to the ear of said user ([0044]-[0066]: the electrode 1 is located to the side of the back of the head, which is above at least one of the zygomaticotemporal nerve and the auriculotemporal nerve of said user or above the temple of said user and anterior to the ear of said user).
Regarding claim 38, Mignolet (Figures 1-8) further discloses at least one size adjustment mechanism (the body member is made of a flexible, stretching material), enabling adjustment of the circumference of said body member to comfortably fit circumferentially about said head of said user ([0049]-[0066]).
Regarding claim 49, Mignolet/Campbell teaches a method of donning a headset on the head of a user, the method comprising: providing a headset according to claim 1 (as taught by Mignolet/Campbell), said headset being in said rest state; positioning said headset adjacent the head of said user, such that said tapered end of said at least one posterior member is positioned against the skin of the head of said user adjacent temples of the user; pushing said headset rearwardly, such that during said pushing said tapered end of said at least one posterior member passes above ears of the user toward the back of the head of the user; and using said closure mechanism, closing said body member into said closed state, thereby encircling said head of said user and securing said headset on said head of said user (Mignolet [0049]-[0066] teaches the generic headset method steps; Campbell teaches pushing tapered ends of at least one posterior member above the ears to secure the headset to the head, as explained above in the rejection of claim 1).
Regarding claim 51, Mignolet/Campbell teaches that said at least one posterior electrode is configured to be positioned against the skin of the head of said user by donning of said headset on the user's head, as explained in the rejection of claim 1. 
Regarding claim 53, Mignolet (Figures 1-8) further discloses that pushing said headset rearwardly comprises maintaining an angular orientation of said headset relative to the head of the user ([0049]-[0066]: since the head is angled from the direction of the hand during donning, an angular orientation of said headset relative to the head of the user must be maintained to ensure proper placement).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 1 above, and further in view of Sosa et al., (US 2014/0081369; hereinafter Sosa).
Regarding claim 12, Mignolet/Campbell teaches the headset of claim 10, but fails to teach that said interim member comprises a semi-rigid portion and a stretchable portion, wherein in said rest state said semi-rigid portion defines the structure of said interim member, such that said interim member contributes to said monolithic unit and in said closed state of said body member said stretchable portion is stretched to extend beyond the length of said semi-rigid portion thereby defining a flexible portion at which said anterior member and said at least one posterior member are vertically movable relative to one another, while remaining in parallel planes to one another. However, Sosa teaches (Figure 15A-15E) a headset (1500), wherein an interim member (side portion) comprises a semi-rigid portion and a stretchable portion (1545), wherein in a rest (unstretched) state said semi-rigid portion defines the structure of said interim member, such that said interim member contributes to a monolithic unit (the frame body) and in a closed (stretched) state of said body member said stretchable portion (1545) is stretched to extend beyond the length of said semi-rigid portion thereby defining a flexible portion at which said anterior member and said at least one posterior member are vertically movable relative to one another ([0132]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet/Campbell such that said interim member comprises a semi-rigid portion and a stretchable portion, wherein in said rest state said semi-rigid portion defines the structure of said interim member, such that said interim member contributes to said monolithic unit and in said closed state of said body member said stretchable portion is stretched to extend beyond the length of said semi-rigid portion thereby defining a flexible portion at which said anterior member and said at least one posterior member are vertically movable relative to one another, as taught by Sosa, because the modification would provide sufficient tension to hold the headset in place on the patient’s head without causing discomfort to the patient (Sosa, [0132]). Specifically, rather than having one stretchable portion of the device, as disclosed by Mignolet, having multiple stretchable portions (including the stretchable side portions taught by Sosa in addition to the stretchable back portion of Mignolet) would provide greater comfort for the user by allowing flexible stretch fit around the head. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 1 above, and further in view of Sosa.
Regarding claim 23, Mignolet/Campbell teaches the headset of claim 1, and Mignolet further discloses that said processing unit (6) is mounted on said body member (headband) and communicates with said at least one electrode (1) via at least one electrical conductor (6A) ([0049]-[0066]), but Mignolet/Campbell fails to teach that the body member includes a stretchable portion through which said at least one electrical conductor passes. However Sosa teaches (15A-15E) a headset (1500), wherein in a closed (stretched) state said headset has a first length, and in a rest (unstretched) state said headset has a second length, said second length being shorter than said first length. This is accomplished using elastic side pieces 1545 which stretch and adjust during use ([0132]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet/Campbell to include the elastic side pieces such that the body member includes a stretchable portion, as taught by Sosa, because the modification would provide sufficient tension to hold the headset in place on the patient’s head without causing discomfort to the patient (Sosa, [0132]). Specifically, rather than having one stretchable portion of the device, as disclosed by Mignolet, having multiple stretchable portions (including the stretchable side portions taught by Sosa in addition to the stretchable back portion of Mignolet) would provide greater comfort for the user by allowing flexible stretch fit around the head. Furthermore, since the modified device includes electrodes located throughout the body member, at least part of said at least one electrical conductor must pass through a stretchable portion of the body member to reach an electrode that is located far away from the processing unit. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 1 above, and further in view of Schlottau et al., (US 20130104288; hereinafter Schlottau).
Regarding claim 32, Mignolet/Campbell teaches the headset of claim 1, but fails to teach said at least one posterior electrode comprising a sensing electrode configured to sense at least one electrical parameter of a body portion of said user. However, Schlottau (Figures 1-3) teaches a headset including at least one electrode (10) comprising a sensing electrode configured to sense at least one electrical parameter of a body portion of a user ([0043]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet/Campbell to include said at least one posterior electrode comprising a sensing electrode configured to sense at least one electrical parameter of a body portion of said user, as taught by Schlottau, because the modification would provide physiological measurements for patient monitoring (Schlottau; [0048]). 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 1 above, and further in view of Kimura et al., (US 2006/0167524; hereinafter Kimura). 
Regarding claim 41, Mignolet/Campbell teaches the headset of claim 1, but fails to teach at least one of: a nose bridge portion, attached to said body member at a center thereof, and positionable on a nose bridge of said user during donning said headset: and an eyeglasses-portion, attached to said body member at a center thereof, and positionable over eves of said user during donning of said headset. However, Kimura teaches (Figure 4) a headset (22) having an eyeglasses-portion (lens portion), attached to a body member (frame) at a center thereof, and positionable over eyes of a user during donning of the headset ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet/Campbell to include an eyeglasses-potion, as taught by Kimura, because the modification would form an unobtrusive shape so that the device is easily used in daily life (Kimura, [0047]). 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 1 above, and further in view of Banet et al., (US 2014/0330142; hereinafter Banet). 
Regarding claim 46, Mignolet/Campbell teaches the headset of claim 1, but fails to teach that said closure mechanism comprises a first magnet defining a first spherical surface disposed at one of said ends, and a second magnet defining a second spherical surface disposed at the other of said ends, each of said first and second magnets being disposed in a magnet-housing, wherein said first and second spherical surfaces of said first and second magnets are adapted to engage one another at a single point, thereby to close said headset. However, Banet teaches (Figure 4) an electrode band system having an elongate body with two ends (29, 31) connected by a closure mechanism comprising, at each of the ends, a magnet (83 and connecting magnet not shown), the magnets disposed in a magnet-housing (32), ([0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closure mechanism disclosed by Mignolet with the magnet closure mechanism taught by Banet, because both closure mechanisms perform the same function of connecting two ends of an elongate body, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Mignolet/Campbell/Banet fails to teach that at least a portion of the first and second magnets defines a spherical surface, wherein said spherical surfaces of said magnets are adapted to engage one another at a single point, thereby to close said headset. However, it would have been an obvious matter of design choice to modify Mignolet/Campbell/Banet to include magnets with a spherical shape since applicant has not disclosed that having spherical magnets solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of spherical magnets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Furthermore, since the magnets of the modified device would be spherical in shape, and spheres must engage at a single point rather than a surface due to the curved surface, the spherical surfaces of the magnets would be adapted to engage one another at a single point, thereby to close said headset. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Mignolet/Campbell as applied to claim 49 above, and further in view of Heck (US 2013/0274583).
Regarding claim 50, Mignolet/Campbell teaches the method of claim 49, but fails to teach, during said pushing said headset rearward, plowing through said hair and clearing an area of said scalp of said user for physical contact of said at least one electrode or said  therewith. However, Heck teaches (Figures 5-6) a method of donning a headset (62), including pushing the headset (62) rearward, thereby plowing through hair and clearing an area of the scalp of a user for physical contact of at least one electrode ([0010], [0026]-[0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mignolet/Campbell to include the steps outlined above, as taught by Heck, because the modification would enable interfacing with skin, such as the scalp, through hair without necessitating that the hair be shaved or parted (Heck, [0002]).

Response to Arguments
Applicant’s arguments filed 03/31/2022 have been fully considered.
Applicant’s arguments regarding the newly amended limitations of claim 1 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references Mignolet/Campbell. Mignolet discloses the general structure of the headset including a body member having electrodes and a closure mechanism configured to be situated at the back of the head. Campbell teaches at least one posterior member being at least semi-rigid, wherein said tapered end of said at least one posterior member and said closure mechanism are configured to plow between hair to access the scalp of said user during donning of said headset. Together, the modified device provided by the Mignolet/Campbell combination teaches the invention as claimed at least in amended claim 1. 
Regarding Applicant’s argument that Sosa does not show or suggest that stretchable portion facilitating two configurations of the device as required in claim 12, Examiner respectfully disagrees. As explained previously, the modified device would include the interim member including a stretchable portion. Therefore, the anterior and posterior members form a monolithic unit when the device is in the rest state since they are as one body. In the closed state, the anterior and posterior member may be stretched and moved vertically in the perpendicular plane to the longitudinal axis, thereby remaining in parallel planes to one another. Therefore, Examiner maintains that the rejection(s) using Sosa remain tenable.
Regarding Applicant’s argument that the prior art to Banet does not show or suggest the spherical surfaces of the magnet or the magnetically active connector engaging one another at a single point, as required in claim 46, Examiner respectfully disagrees. As explained previously, two spherical magnets cannot engage one another at a surface since they have curved surfaces. The engagement must be at a single point in order to engage two spherical surfaces. Therefore, Examiner maintains that the rejection(s) using Banet remain tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794